       Case 1:19-cv-01593-JEB Document 61 Filed 03/31/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                                               )
 Ángel Alejandro HEREDIA MONS, et al., on behalf of            )
 themselves and others similarly situated,                     )
                                                               )
                Plaintiffs,
                                                               )
                                                               )
                v.
                                                               )
                                                               )     Civil Action No
 CHAD WOLF, Acting Secretary
                                                               )     19-cv-1593 (JEB)
 of the Dep’t of Homeland Security, in his official            )
 capacity, et al.,                                             )
                Defendants.                                    )
                                                               )
                                                               )


    PLAINTIFFS EMERGENCY MOTION FOR PRELIMINARY INJUNCTION


       Plaintiffs, members of the class that this Court certified in Mons v. McAleenan, No.

CV 19-1593 (JEB), 2019 WL 4225322, (D.D.C. Sept. 5, 2019) (hereinafter “Plaintiffs” or

“class members”), move for a second preliminary injunction, as set out in the accompanying

Memorandum In Support. In their first motion for declaratory and injunctive relief, Plaintiffs’

counsel asserted a claim based on the Administrative Procedures Act (hereinafter “APA”).

Plaintiffs asserted that Defendants’, including the New Orleans Field Office of Immigration

and Customs Enforcement (hereinafter “NOLA ICE”), unlawful failure to follow the Parole

Directive of 2009, as well as their unlawful failure to provide individualized determinations

of flight risk and danger, violate the APA.

       New facts have arisen that coupled with the Defendants’ continued non-compliance

with the September 5, 2019 injunction, are likely to expose Plaintiffs to even more irreparable

harm. The rapid spread of the deadly pandemic COVID-19 virus poses a severe threat to

Plaintiffs-class members’ physical well-being, leaving Plaintiffs with no other choice than to

move for a preliminary injunction, requiring NOLA ICE to immediately conduct

individualized (case-by-case) parole assessments for all present and future class members
       Case 1:19-cv-01593-JEB Document 61 Filed 03/31/20 Page 2 of 4




detained in the NOLA ICE region,1 pursuant to ICE Directive 11002.1, Parole of Arriving

Aliens Found to Have a Credible Fear of Persecution or Torture (Dec. 8, 2009)2, otherwise

known as the “Parole Directive.”

       Plaintiffs further request that, should this Court order Defendants to conduct

immediate, individualized assessments of Plaintiffs-class members’ parole eligibility due to

the threat presented by the COVID-19 pandemic, Defendants should also be required to fully

comply with all applicable regulations delineated in the Parole Directive, including those that

favor the granting of parole to class members who “have serious medical conditions, where

continued detention would not be appropriate,” and class members “whose continued

detention is not in the public interest.” Parole Directive at ¶ 4.3, citing 8 C.F.R. § 212.5(b).

As required by the Parole Directive, Defendants should incorporate into their individualized

assessment of class members’ parole eligibility, the danger that COVID-19 poses to those in

detention, especially those with serious medical conditions; and should weigh whether the

continued detention of parole-eligible class members is in the public interest, given the danger

posed by the COVID-19 outbreak.

     In support of this Motion, Plaintiffs rely upon the accompanying Memorandum,

declarations, and exhibits. A proposed order is attached for the Court’s convenience.

                  STATEMENT PURSUANT TO LOCAL RULE 7(m)

     On March 20, 2020, pursuant to Local Rule 7(m) of the Fed. R. Civ. Pro., Plaintiffs’ legal

counsel emailed Assistant U.S. Attorney Jeremy Simon, Defendant’s legal counsel, to advise

of the emergency reasons requiring them to seek this preliminary injunction. In an email




1
  Louisiana, Mississippi, Arkansas, Tennessee, and Alabama comprise the NOLA ICE Region. Most
class members are held in detention facilities in Louisiana and Mississippi.
2
  https://www.ice.gov/doclib/dro/pdf/11002.1-hd-arole_of_arriving_aliens_found_credible_fear.pdf.
      Case 1:19-cv-01593-JEB Document 61 Filed 03/31/20 Page 3 of 4




dated March 20, 2020, Mr. Simon informed Plaintiffs’ legal counsel that Defendants would

oppose this Motion.




Dated: March 31, 2020                     Respectfully submitted:

                                          MELISSA CROW (D.C. Bar #453487)
                                          Senior Supervising Attorney


                                        //s// Luz Virginia López
 Bruce Hamilton                            Luz Virginia López
 AMERICAN CIVIL LIBERTIES UNION            SOUTHERN POVERTY LAW CENTER
 OF LOUISIANA FOUNDATION                   1101 17th St., NW, Suite 750
 P.O. Box 56157                            Washington, DC 20036
 New Orleans, LA 70156                     Tel: (202) 355-4471
 Tel: (504) 522-0628                       luz.lopez@splcenter.org
 bhamilton@laaclu.org
                                          Michelle P. Gonzalez
                                          Victoria Mesa-Estrada
                                          SOUTHERN POVERTY LAW CENTER
                                          2 South Biscayne Blvd., 32nd Floor
                                          Miami, FL 33131
                                          Tel: (786) 753-1383
                                          mich.gonzalez@splcenter.org
                                          victoria.mesa@splcenter.org


                                          Attorneys for Plaintiffs
           Case 1:19-cv-01593-JEB Document 61 Filed 03/31/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on March 31, 2020, I electronically filed the attached PLAINTIFFS

EMERGENCY MOTION FOR PRELIMINARY INJUNCTION with the Court via the CM/ECF

system, which will send a Notice of Electronic Filing to all CM/ECF registrants for this case.



                                             Respectfully submitted:

                                             MELISSA CROW (D.C. Bar #453487)
                                             Senior Supervising Attorney


                                          //s// Luz Virginia López
 Bruce Hamilton                              Luz Virginia López
 AMERICAN CIVIL LIBERTIES UNION              SOUTHERN POVERTY LAW CENTER
 OF LOUISIANA FOUNDATION                     1101 17th St., NW, Suite 750
 P.O. Box 56157                              Washington, DC 20036
 New Orleans, LA 70156                       Tel: (202) 355-4471
 Tel: (504) 522-0628                         luz.lopez@splcenter.org
 bhamilton@laaclu.org
                                             Michelle P. Gonzalez
                                             Victoria Mesa-Estrada
                                             SOUTHERN POVERTY LAW CENTER
                                             2 South Biscayne Blvd., 32nd Floor
                                             Miami, FL 33131
                                             Tel: (786) 753-1383
                                             mich.gonzalez@splcenter.org
                                             victoria.mesa@splcenter.org


                                             Attorneys for Plaintiffs




                                                 4
